DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/01/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has canceled non-elected claims 19 and 20 and added new claims 21-34. Claims 17, 18 and 21-34 are under examination.

Claim Interpretation
The phrase “that enhances insulin receptor substrate 2 (IRS2)-mediated signal transduction” in lines 1-2 of claim 17 is interpreted as referring to the recited “compound”. Likewise, the phrase “upregulates insulin receptor substrate 2 (IRS2) function” in lines 1-2 of claim 18 is interpreted as referring to the recited compound.
Claims 17 and 18, part (a) recite “which exhibits a lesser amount of binding of said protein to IRS2”.  In the context of the claims “said protein” is interpreted as referring to the IRS2-binding protein, which is also recited in part (a) of the claims. The specification at p. 9, paragraph [0034] teaches that the proteins that bind IRS2 “include, for example, the human Insulin Receptor (HIR) which binds to and phosphorylates IRS2, the N-terminal c-jun kinase (JNK), PKC isoforms, ERK1 or ERK2, as well 
Claims 17 and 18, part (b), both recite “IRS2 or a complex comprising IRS2 and an IRS2-binding protein in the cell”. The recitation of “the cell” is interpreted as reading upon the test cell, since it is the test cell that is provided in part (a) of the claim.
Claims 17 and 18 recite “examining the test cell for modulation” in part (c) of the claim, and the term “modulation” is interpreted as encompassing both enhancing and inhibiting (up- and down-regulation).
Claim 17, part (c) also recites “wherein the modulation is greater in the test cell as compared to the control cell, thereby identifying the compound enhances IRS2-mediated signal transduction” (emphasis added by examiner). This second clause is interpreted as meaning that any modulation of the test cell on the part of the test compound, whether enhancing or inhibiting, identifies the compound as enhancing IRS2-mediated signaling.  Likewise, claim 18, part (c) also recites “wherein the modulation is greater in the test cell as compared to the control cell, thereby identifying that the compound upregulates IRS2” (emphasis added by examiner). This second clause is interpreted as meaning that any modulation of the test cell on the part of the test compound, whether up- or down-regulating, identifies the compound as up-regulating IRS2. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SCREENING COMPOUNDS THAT ENHANCE INSULIN RECEPTOR SUBSTRATE 2.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities. It is noted that the last line in claim 17 recites “the compound” while the last line in claim 18 recites “that the compound”.  For the sake of parallel structure, the phrase “that the compound” should be used in claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
modulation of an IRS2-mediated cellular signal”. Claim 17 recites a “method of identifying a compound that enhances IRS2” and claim 18 recites a “method of identifying a compound that upregulates IRS2”. Both claims recite the identification of compounds that act as activators in the preamble, but the term “modulation” also encompasses compounds capable of inhibition or down-regulation. It is not clear whether up- or down-regulation is encompassed by the term “modulation”. For instance, if the compound down-regulates an IRS2-mediated signal in the test cell, is the compound identified as being capable of enhancing or up-regulating IRS2 or IRS2-mediates cell signaling?
The vagueness of the term “modulation” is further compounded by the phrase an “IRS2-mediated signal”, which not only encompasses IRS2, but any protein in the signaling cascade. MF White (Diabetes, Obesity and Metabolism 16 (Suppl. 1): 4-15, 2014—hereafter “White”) provides a schematic of IRS2 signaling, which involves a large number of proteins (see p. 6, Figure 2). The claims are not clear as to which protein or proteins in the IRS2 pathway are modulated. A test compound that enhances a protein in the IRS2 signaling pathway that inhibits IRS2 signaling would in turn inhibit IRS2 expression or function. The goals of the independent claims are worded in such a way as to identify IRS2 activators, but the term “modulation” suggests that inhibitors may also be identified, which renders the claims vague and indefinite.
	(ii) The preamble of claim 18 recites identifying a compound that upregulates IRS2 function, but part (c) recites “thereby identifying that the compound upregulates IRS2”, which is different in scope. A compound that upregulates IRS2 function may affect other proteins in the signaling cascade that in turn upregulate IRS2 function, expression without necessarily increasing its function. This is vague because upregulating function is broader in scope than mere protein upregulation.
The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171). Claims 21-34 are rejected for ultimately depending from indefinite claims.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 18 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” (See 
(i) The claims are broad. Claim 17 recites “method of identifying a compound that enhances insulin receptor substrate 2 (IRS2)-mediated signal transduction” by examining a test cell for “modulation” (encompasses up- or down-regulation) of an IRS2-mediated cellular signal. A similar issue exists with claim 18, which recites the goal of identifying a compound that upregulates IRS2 function by examining a test cell for “modulation”. Enhancing or upregulating IRS2-mediated signal transduction is discussed as meaning “an increase in the amount of IRS2 protein within a cell or enhancing IRS2-mediated signal transduction by activators” (see p. 8, paragraph [0032]). However, “modulation” also encompasses downregulating, and according to the instant specification, reducing or downregulating IRS2 function is discussed as meaning “a decrease in the amount of IRS2 protein within a cell or reduced IRS2-mediated signal transduction by inhibitors” (see p. 9, paragraph [0032]). The instant specification does not provide enablement support for identifying compounds capable of enhancing IRS2-mediated signal transduction or up-regulating IRS2 function comprising examining a test cell for downregulation.
The phrase “IRS2-mediated signal transduction” further broadens the claims because there are many cells involved in IRS2 mediated cell signaling. See the 

    PNG
    media_image1.png
    958
    1339
    media_image1.png
    Greyscale

There are many proteins in this pathway that could be modulated. For example, a test compound that enhances a protein within the IRS2 signaling pathway that downregulates IRS2 could inhibit IRS2 expression or function. 
(ii) The specification does not provide any guidance as to how to carry out the claimed methods. The goal of claim 17 is to identify a compound that enhances IRS2 mediated signal transduction. The goal of claim 18 is to identify a compound that upregulates IRS2 function. Claims 17 and 18 recite in part (a): “providing a test cell which overproduces IRS2 and exhibits an increase in binding of an IRS2-binding protein to IRS2, relative to a control cell which produces IRS2 at a lower level, or does not 
[AltContent: oval]
[AltContent: textbox (Contacted with)]

[AltContent: textbox (Control Cell (↓IRS2))][AltContent: textbox (IRS2/IRS2 complex in
Test Cell (↑IRS2))]
[AltContent: textbox (Compared to)]

[AltContent: rect]
[AltContent: textbox (Is modulation of IRS2-mediated signal greater in the test cell than control?)]





If the test cell already overproduces IRS2 and exhibits increased binding to IRS2-binding proteins, how does the skilled artisan determine whether the test compound is further enhancing the IRS2-mediated signal transduction or upregulating IRS2 function? Likewise, if the control cell is producing either less or no IRS2, wouldn’t the skilled artisan expect the test compound to modulate IRS2-mediated signal transduction to a greater degree in the test cell? The specification does not disclose how to determine whether the test compound itself results in modulation (enhancing/upregulating) or whether any apparent modulation (i.e., difference between test and control) is merely an 
Due to the large quantity of experimentation necessary to identify how compounds that decrease (modulate) IRS2 mediated signal transduction could enhance IRS2 signaling or upregulate IRS2 function, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to how to discern any effect of a test compound upon IRS2 activity in a test cell in which IRS2 activity is already upregulated, and further, comparing it to a control cell in which IRS2 activity is downregulated, and the breadth of the claims which fail to recite any limitation of the term “modulation”, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
  
Claims 17, 18 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims 17 and 18 recite in part (a): “providing a test cell which overproduces IRS2 and exhibits an increase in binding of an IRS2-binding protein to 
 The specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. The goal of claim 17 is to identify a compound that enhances IRS2 mediated signal transduction. The goal of claim 18 is to identify a compound that upregulates IRS2 function. The method step set forth in parts (a)-(c) of claims 17 and 18 is sketched in the following schematic:

[AltContent: oval]
[AltContent: textbox (Control Cell (↓IRS2))][AltContent: textbox (IRS2/IRS2 complex in
Test Cell (↑IRS2))][AltContent: textbox (Compared to)][AltContent: textbox (Contacted with)]




[AltContent: rect]
[AltContent: textbox (Is modulation of IRS2-mediated signal greater in the test cell than control?)]





The specification does not disclose the claimed method of determining whether a test compound results in modulation in a test cell that overexpresses IRS2 and exhibits an increase of IRS2-binding proteins to IRS2 when compared to a control cell that produces IRS2 at a lower level or not at all. Further, the references cited in the instant specification do not appear to provide the missing teachings. Accordingly, in the absence of sufficient recitation of how the function is performed, the specification does not provide adequate written description of the claimed invention. The skilled artisan cannot envision the steps necessary to discern whether a test compound is modulating IRS2-mediated signal transduction in a method where the test and control cells are already engineered to differ in IRS2 expression and IRS2-mediated signal transduction. In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 18 and 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,557,512. Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to methods of identifying a compound that enhances insulin receptor substrate 2 (IRS2) which comprises: a) providing a test cell which overproduces IRS2 and exhibits an increase in binding of an IRS2-binding protein to IRS2, relative to a control cell which produces IRS2 at a lower level, or does not produce the protein at all, and which exhibits a lesser amount of binding of said protein to IRS2; b) contacting the compound with IRS2 or a complex comprising IRS2 and an IRS2- binding protein in the cell; and c) examining the test cell for modulation of an IRS2, wherein the modulation is greater in the test cell as compared to the control cell, thereby identifying the compound enhances IRS2.


Closest Prior Art
The closest prior art is US Patent 5,858,701 (on IDS filed 09/17/2020). The '701 patent teaches a drug screening method that uses a preparation of cells that misexpress IRS2 (see column 4, lines 55-67 to column 5, lines 1-10; column 6, lines 41-57). The term “misexpression” is defined as including overexpression compared to wild type (column 11, lines 58-60). The '701 patent further teaches that a given substance or treatment is administered to said test cell or organism which misexpresses IRS2 and then the effect of the substance or treatment on an aspect of IRS2 metabolism is evaluated (see column 6, lines 17-34). For example, an effect on an aspect of IRS2 metabolism is defined as including evaluating a change in IRS2 phosphorylation or in the level of IRS2 binding activity (see column 6, lines 17-33 and lines 41-57). The ‘701 
The other closest prior art document is US Patent 5,688,655 (on IDS filed 09/17/2020). The '655 patent teaches:
A method of determining whether a substance is an inhibitor or an activator of a protein, which comprises:
a) providing a test cell which overproduces a selected protein relative to a control cell which produces said protein at a lower level, and wherein production of said protein in said test cell evokes a responsive change in a phenotypic characteristic,
b) treating said test cell containing the overproduced selected protein with said substance, and
c) examining the treated test cell to determine whether it exhibits a change in said phenotypic characteristic in response to said substance,
wherein the examination for a change in phenotypic characteristic in response to said substance includes comparing the response of the treated cell to a comparably treated test cell which does not overproduce the selected protein (see claims 1-3 of the '655 patent).

In summary, the '655 patent teaches a template of drug screening in which a test cell population that over-expresses a protein of interest (POI), is contacted with a test substance and the results are compared to a control cell population that produces the POI at a lower level. The ‘655 patent does not teach the POI is IRS2. Further, the ‘655 patent does not teach or suggest a test cell that also “exhibits an increase in binding of 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649   


/GARY JONES/Director, Technology Center 1600